Offense, the unlawful sale of intoxicating liquor; penalty, fourteen months in the penitentiary.
Nothing is presented for review by appellant, as there are neither bills of exception nor any statement of facts. We notice, however, that sentence was for a definite term, namely, fourteen months. This does not comply with the indeterminate sentence law as the minimum term of one year is not provided for. The Court, however, has power to reform such sentence so as to make it read "for a period of not less than one year nor more than fourteen months," and it is accordingly so ordered.
Reformed and affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.